IN THE SUPREME COURT OF THE STATE OF NEVADA


                     CHARLES ROCHA,                                           No. 82485
                     Appellant,
                     vs.
                     THE STATE OF NEVADA
                     DEPARTMENT OF HEALTH AND
                                                                                   FILED
                     HUMAN SERVICES, DIVISION OF                                   APR 2 7 2022
                     PUBLIC AND BEHAVIORAL HEALTH,                              Ele.ABETH A. BROWN
                     Res • ondent.                                            CLERK OF SUPREME COURT
                                                                              BY
                                                                                    Cff;U
                                                                                        \f/Yetilft

                                          ORDER DISMISSING APPEAL

                                This is an appeal from a decision by a hearing officer following
                    remand by a district court judge on a petition for judicial review. Eighth
                    Judicial District Court, Clark County; Kathleen E. Delaney, Judge.
                                After a Personnel Commission hearing officer determined that
                    respondent had improperly terminated appellant from his job, respondent
                    filed a petition for judicial review. The district court granted the petition in
                    part, denied it in part, and remanded the matter to the hearing officer to
                    decide under a different standard. On remand from the district court, the
                    hearing officer reversed course and found that appellant had in fact not
                    been improperly terminated. Aggrieved, appellant appealed directly to this
                    court, without seeking further judicial review from the district court.
                                Respondent argues, correctly, that this court lacks jurisdiction
                    to hear this-appeal. "NRAP 3A(b) designates the judgments and orders from
                    which an appeal may be taken, and where no statutory authority to appeal
                    is granted, no right exists." Taylor Constr. Co. v. Hilton Hotels Corp., 100
                    Nev. 207, 209, 678 P.2d 1152, 1153 (1984). NRS 233B.130 provides for
                    judicial review of an adverse agency decision by petition to the district court;
                    NRS 233B.150 provides for "review of any final judgment of the district
                    court by appeal to the appellate court of competent jurisdiction." (emphasis
SUPREME COURT
     OF
   NEVADA

(0) 1947A 460113.
                                                                                            .2_13? sir
added). Because appellant bypassed the district court after the hearing
officer revised its ruling on remand, the district court order on the petition
for judicial review never resolved into a final judgment. Since, as applicable
here, an appeal may only be taken from a final order of the district court,
NRS 233B.150; NRAP 3A(b)(1), "[u]ntil such time as the district court
enters a final order either approving or disapproving the agency action,
there is nothing for us to review." Gilcrist v. Schweiker, 645 F.2d 818, 819
(9th Cir. 1981); see Gen. Motors v. Jackson, 111 Nev. 1026, 1027-29, 900
P.2d 345, 346-47 (1995) (analyzing whether the district court had had
authority to remand to agency after the parties returned to district court
following remand proceedings); Desert Oak Home.s v. Eighth Judicial Dist.
Court, No. 61781, 2012 WL 5862754 (Nev. Nov. 16, 2012) (Order Denying
Petition for Writ of Mandamus or Prohibition) CHere, petitioners challenge
a district court order granting in part a petition for judicial review of an
administrative agency decision and remanding the matter to the agency for
further factual findings. Petitioners, if aggrieved, can challenge any final
agency decision on remand through a petition for judicial review, NRS
233B.130(1), and if [still} aggrieved, may appeal to this court.").
            Because we lack appellate jurisdiction, we
            ORDER this appeal DISMISSED.




                                                                      J.
                                    Silver


                                                                      J.
                                    Cadish


                                                                      J.
                                    Pickering

                                      2
                cc:   Hon. Kathleen E. Delaney, District Judge
                      Kristine M. Kuzemka, Settlement Judge
                      Law Office of Daniel Marks
                      Attorney General/Carson City
                      Attorney General/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                   3
(DI 1947A